Citation Nr: 0601754	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-43 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries of the hands, legs and joints.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

Procedural history

The veteran served on active duty from April 1943 to February 
1946.

In an April 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for residuals of 
cold weather injuries of the hands, legs and joints.  He 
thereafter indicated disagreement with that decision and, 
after being issued a statement of the case, he submitted a VA 
Form 9 in November 2004.  

The veteran failed to report for a hearing which was 
scheduled to be held on April 19, 2005.

In December 2005, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2005).

In December 2005, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
his substantive appeal may not have been timely filed and 
might have to be dismissed.  The veteran was given 60 days to 
submit argument or evidence as to the timeliness of his 
appeal.  It was noted in the Board's letter that based on 
representations made by the veteran concerning his health, 
time was of the essence.  

In an Informal Hearing Presentation (IHP) dated in January 
2006, the veteran's presented argument to Board, contending 
that the veteran's claim had not yet been perfected for Board 
consideration, and was still pending at the RO level.   
These procedural matters will be discussed in greater detail 
below.

FINDING OF FACT

The veteran was notified by VA on May 1, 2003 that 
entitlement to service connection for residuals of cold 
weather injuries of the hands, legs and joints was denied.  
His notice of disagreement (NOD) was received by VA in 
November 2003.  The RO issued a Statement of the Case (SOC) 
on January 28, 2004.  The veteran did not file a timely 
substantive appeal as to this issue.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to the issue 
of entitlement to service connection for residuals of cold 
weather injuries of the hands, legs and joints; thus, the 
Board has no jurisdiction to consider that issue and it is 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.2600, 20.200, 20.202, 20.302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As was alluded to by the Board in the Introduction above, the 
Board has identified a procedural defect as to the claim 
currently before it, namely an untimely filed substantive 
appeal.  The veteran has been accorded the opportunity to 
present argument as to this matter, and through his 
accredited representative he has done so.  

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2005).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2005).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2005).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2005).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

To obtain review by a Veterans Service Center Manager or 
Decision Review Officer (DRO), the claimant must request such 
review not later than 60 days after the date VA mails notice 
of entitlement to such review.  The 60-day time limit may not 
be extended.  If the claimant fails to request DRO review not 
later than 60 days after the date VA mails the notice, VA 
will proceed with the traditional appellate process by 
issuing a SOC.  See 38 C.F.R. § 3.2600(b) (2005).

Factual background

In an April 2003 rating decision, the RO denied entitlement 
to service connection for residuals of cold injuries of the 
hands, legs and joints.  The veteran was notified of that 
decision by correspondence from VA dated May 1, 2003.  In 
November 2003, he filed a NOD as to that decision.  On 
November 28, 2003, he was furnished with a letter from VA 
advising him that his NOD had been received, and that he was 
to notify VA within 60 days from the date of that letter 
whether he wanted to have his case reviewed by the Decision 
Review Officer (DRO) or by the traditional appeal process.  
He was specifically advised that, "[i]f we do not hear from 
you within 60 days, your case will be reviewed under the 
traditional appeal process.  Use the enclosed "Election 
Form" to tell us whether you would like the Decision Review 
Officer process or the traditional appeal process."  
(Emphasis in original.)  A copy of this letter was provided 
to the veteran's accredited representative.  On January 28, 
2004, a SOC was issued as to the veteran's claim.

On February 11, 2004, as indicated by date stamp, VA received 
from the veteran VA Form 21-12, Disagreement Resolution 
Election Form, signed by the veteran and dated "Jan 26."  
This Form also indicates receipt by the accredited 
representative, as shown by date stamp, on February 9, 2004.  
This form was forwarded to VA by that representative by means 
of a cover memorandum, whereby "[w]e submit for your 
consideration...[the] supporting evidence below:...21-12."  The 
forwarding memorandum was received by VA on February 11, 
2004, as indicated by date stamp.

On November 12, 2004, as indicated by date stamp, VA received 
from the veteran a VA Form 21-4138, Statement in Support of 
Claim, wherein the veteran requested DRO review of his claim.  
This document was dated October 20, 2004.

On November 12, 2004, as indicated by date stamp, VA received 
from the veteran a VA Form 9 (formal Substantive Appeal) 
wherein he referenced his claim for service connection for 
cold injury residuals.  This document was also dated October 
20, 2004.

The Board informed the veteran by letter dated December 21, 
2005, with a copy to his representative, of its intention to 
address the question of the timeliness of his substantive 
appeal regarding his claim.  The veteran was informed that he 
could submit argument pertinent to the question of the 
timeliness of his substantive appeal to the Board and that he 
could also present sworn hearing testimony if he so desired.  
Sixty days was provided for his response; the veteran was 
informed that if no response was received by the end of that 
period, it would be assumed that he had no argument to submit 
and did not want to request a hearing.  A copy of pertinent 
law and regulations accompanied the letter.

In the January 2006 IHP, the veteran's representative alleged 
that "[o]n January 4, 2004 . . . the veteran indicated he 
wished his appeal to be considered by the Decision Review 
Officer."  The veteran's representative contended that, 
notwithstanding the veteran's request for DRO review, the RO 
erroneously processed the veteran's appeal by the traditional 
appeal method.  The representative alleged that a request for 
DRO review was still pending, and requested that the Board 
remand the case to the RO for action appropriate to that 
circumstance.

Analysis

Initial matter - due process

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2005).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (the Court) held that the Board 
must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could 
be prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.

In this case, as discussed above, the Board contacted the 
veteran and his representative in December 2005, informing 
him of the possible inadequacy of his substantive appeal and 
soliciting his response. The veteran's representative 
provided a written response in January 2006.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994)  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

Notwithstanding the inapplicability of the VCAA, general due 
process considerations have been complied with.  See 38 
C.F.R. § 3.103 (2005).  It is clear that the veteran was 
informed of the necessity of filing a timely substantive 
appeal.  See, in particular, the January 2004 SOC, page 1.  
The veteran was furnished with a VA Form 9, with accompanying 
instructions, by the RO in January 2004, as an enclosure to 
the SOC.  As noted above, the Board provided the veteran with 
pertinent law and regulations and gave him the opportunity to 
respond to its December 2005 letter.  Thus, the Board 
concludes that the veteran was appropriately notified of the 
legal requirements pertaining to the adequacy of substantive 
appeals.



Discussion

As discussed in the factual background section above, the 
veteran's claim was denied by the RO in April 2003.  The 
veteran was provided notice of this denial on May 1, 2003.  A 
NOD was received in November 2003.  This is within the one 
year period provided in 38 U.S.C.A. § 7105 and 38 C.F.R. § 
20.302.  A SOC was mailed to the veteran at his most recent 
address of record on January 28, 2004.  In the transmittal 
letter provided with the SOC, the veteran was advised that he 
needed to complete and submit the enclosed VA Form 9 either 
within 60 days of the date of the SOC, or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the adverse action to perfect an 
appeal of that issue.  

The veteran had until May 1, 2004 to submit his substantive 
appeal.  This was one year after the initial notice form the 
RO that his claim had been denied.  [That part of the law 
allowing for filing a substantive appeal within 60 days after 
the issuance of the SOC is inapplicable to this case, since 
this would give the veteran less time (until March 28, 2004 
to be precise) to file a substantive appeal.]  A substantive 
appeal, in the form of a VA Form 9, was received by VA on 
November 12, 2004, more than six months after the last day 
that this document could be submitted.

Thus, the substantive appeal was not timely files, and the 
Board does not have jurisdiction to consider this appeal.

In the IHP, the veteran's representative argued that the 
veteran had submitted a timely request for DRO review; that 
such request required RO action that had not as of this date 
been taken; and that, in the absence of that action, the 
veteran's claim was still pending at the RO level.  The 
representative would thus have the Board remand the case to 
the RO for further action without dismissing the claim.  
According to the veteran's representative, the DRO would have 
to issue a decision, after which the veteran could perfect 
his appeal by filing a substantive appeal.     

This argument is not substantiated by the facts.  Although 
the veteran's representative references a request for DRO 
review purportedly submitted by the veteran on January 4, 
2004, review of the claims file does not demonstrate that any 
such document is of record.  The RO notified the veteran of 
the DRO election process by letter dated November 28, 2003.  
He was informed that he had 60 days from the date of the 
letter to so elect; if not the case would be reviewed under 
the traditional appeal process.  A VA Form 21-12, electing 
DRO review, was received on February 11, 2004, over 60 days 
later.  There is no record of any request for DRO review made 
prior to that date.  There is, in fact, no record of any 
communication from the veteran, or on his behalf, between 
November 2003, when the NOD was received, and February 11, 
2004.  

The regulations are quite clear; a request for DRO review 
must be made no later than 60 days after VA mails the notice 
that DRO review may be selected.  See 38 C.F.R. § 3.2600(b).  
In the instant case, that notice was mailed on November 28, 
2003, with a response required by January 28, 2004.  The VA 
Form 21-12 thereafter received by VA on February 11, 2004 was 
not timely received and cannot be used to invoke entitlement 
to DRO review.  The regulation, as explained in the November 
28, 2003 letter, requires that the traditional appellate 
process by followed when DRO review is not timely selected.  
In this case, DRO review was not timely selected, and the 
traditional appellate process was accordingly followed.

In short, RO action on this matter was not tolled by any 
communication from the veteran.  The RO issued a SOC in 
January 2004, which was the last action it needed to take.  
Although the RO was remiss in not identifying the untimely 
filed substantive appeal and in thereafter forwarding the 
claims file to the Board, this does not serve to confer 
jurisdiction on the appeal.  See 38 C.F.R. § 19.35 (2005) [a 
VA Form 8, certification of appeal, is issued by an RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue].

The Board concludes that the veteran did not submit a timely 
filed substantive appeal as to his claim of entitlement to 
service connection for residuals of cold injuries of the 
hands, legs and joints.  As noted above, a substantive appeal 
must be filed within 60 days of the date of mailing of the 
SOC (January 28, 2003) or within one year of the date of 
mailing of the notification of the denial of the claim (May 
1, 2003), whichever date is later.  In this case, that date 
was May 1, 2004.  The VA Form 9 received in November 2004 was 
received more than six months following the last date upon 
which it could be submitted on a timely basis, and 
accordingly does not constitute a timely filed substantive 
appeal.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the veteran has pointed to none.

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  Pursuant to VAOPGCPREC 9-99, the Board may 
dismiss any appeal which is not timely filed.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal.

To some extent, the veteran appears to be making an argument 
couched in equity, pointing to his age and declining health.  
It is true that the veteran will now have to start over in 
pursuing his claim.  However, the Board is bound by the law 
and cannot assume jurisdiction which it manifestly does not 
have.  See 38 U.S.C.A. 
§§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

In conclusion, because the veteran's substantive appeal was 
not timely, the Board lacks jurisdiction to adjudicate the 
veteran's claim. See Roy, supra; see also Fenderson v. West, 
12 Vet. App. 119, 128-31 (1999) [discussing the necessity of 
filing a substantive appeal which comports with governing 
regulations].  Consequently, his appeal as to this claim is 
dismissed.  




ORDER

The veteran's claim of entitlement to service connection for 
residuals of cold weather injuries of the hands, legs and 
joints is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


